DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to communications filed on June 18, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 18, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 1-2, 6/18/2021, have been fully considered and are partially persuasive. Applicant states that Ho ‘appears to be silent with respect to using two or more change events as triggers to monitor a data container and transform the change events into a single normalized event.’ Applicant’s remarks regarding the amended feature above is persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Dube et al. (US 2011/0166849 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ho et al. (US 2009/0036102 A1) in view of Dube et al. (US 2011/0166849 A1). 

Regarding claim 1, Ho teaches a method comprising detecting a plurality of change events on the data container (i.e., Changes in a context are expressed as change events 230 (context variables 215 within context model 205); [0054]).
	Ho teaches identifying an installed application for the data container (i.e., Data container 290 is context aware (i.e., aware of the environment that it is executed under such as the characteristics of mobile device/user combination 295). Hence, data container 290 can render data 280 in a fashion that is most suitable for the device; [0051]).

	Ho teaches based on the determining transforming the plurality of change events into a single normalized event (i.e., the active state is the normal operating state of the context. In this state, the context will receive and process input events 362 to update its context variables 215. In addition, the context will raise change events 230 and state events 358 to trigger subscribed consumers to perform their action; [0069]).
	Ho teach processing the single normalized event (i.e., Input events 362 are shared by many simple variables 778. For example, five simple variables 778 from different context models 205 can reference a single input event 362 such as a polling event; [0093]).
	However, Ho does not explicitly disclose determining whether the plurality of change events can be transformed into a single normalized event without any OS-specific knowledge. 
	Dube teaches transformation path which is similar to Ho teaching of transformation to the canonical format.
	Furthermore, Dube teaches determining whether the plurality of change events can be transformed into a single normalized event without any OS-specific knowledge (i.e., number of commercial off the shelf (COTS) packages to be used in the  operating system ( OS) gap (level of difference, if any, between the legacy OS used and the OS to be used in the transformed system), and the number of nodes (e.g., object classes used by the legacy and the new software application). Each of these parameters is weighted with a "C" value, which represents the relative contribution of each of the application characteristics on the transformation effort. A summation of all of the weighted parameters, along with a normalizer "K" (representing an initially predicted fixed cost component of any similar software transformation process), result in a prediction of effort (POE) value used in creating the initial transformation cost predication model 204; [0060]).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made, having the teachings of Ho and Dube before him/her, to modify the method of Ho with the teaching of Dube to optimizing IT transformations. The motivation to combine is apparent in Ho’s reference, because of transformation procedure to help transform the received message and express the message in a canonical format; (see Ho, [0094]). Therefore, it would be advantageous to have an improved processes that helps with determining the best transformation path by using a decision tree based approach, along with quantitative scoring and application surveys, to support the decision points in the decision tree; (see Dube, [0061]).

Regarding claim 2, Ho teaches wherein the plurality of change events occur during a defined period of time (i.e., Relevant data and notifications must be provided at the appropriate time to mobile devices enabling mobile users to make time sensitive business decisions. This is because mobile users oftentimes do not know when and 

Regarding claim 3, Ho teaches wherein the defined period of time is two milliseconds (i.e., Dataset 290 has an identifier with a timestamp, thus dataset 290 is named and versioned and can be defined within two milliseconds).

Regarding claim 4, Ho teaches caching the template in system memory of a monitored machine executing the application (i.e., According to one embodiment, context server 110 may retain or cache a deleted context for an undetermined period of time. In another embodiment, the amount of time a deleted context is retained is a tunable parameter entered by an administrator; [0071]).

Regarding claim 5, Ho teaches issuing a changed event upon transforming the plurality of change events (i.e., by default, raise a change event whenever its value/vector of values changes. There is an option, propagate-change, to control this behavior. When set to false, the variable will not raise a change event. When any one of the context variables raises a change event, the context model will also raise a change event. In order to allow the context model to control this behavior, the context model also has a propagate-change option. State variable does not raise change event, instead it raises a state event; [0076]).
Regarding claim 6, Ho teaches wherein issuing the change event includes an ID of the application and paths to files in the data container (i.e., Change events 230 can also be 

Regarding claim 7, Ho teaches wherein each of the plurality of change events are relating to effectively the same change (i.e., Change events 230 can also be caused by a mobile device/user combination 295 triggering a change in context through user actions within applications running on mobile device 160, natural language commands/queries through messaging or short messaging service (SMS), and device sensor readings; [0055]).

Regarding claims 8-20. Claims 8-20 are essentially the same as claims 1-7 above and rejected for the same reasons as applied hereinabove.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        6/29/2021